SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Stephen Charles Insalaco appeals from a judgment of the United States District Court for the Western District of New York (Telesca, J.), dismissing Insalaco’s claims, under the Racketeer Influenced and Corrupt Organizations Act and state law, against defendants Gerald W. Aaimo, Aaimo Enterprises, Ltd., and the Town of Greece, New York. Insalaco also appeals from the district court’s order denying his motion to submit new evidence.
Finding no reversible error, we affirm the dismissal of Insalaco’s claims for substantially the reasons stated in the district court’s opinion. See Stephen Charles Insalaco v. Gerald Alaimo, 99-CV-6344T (W.D.N.Y. Mar. 20, 2000). Because Insalaco has not addressed the district court’s order denying his motion to submit new evidence in his briefs, this claim is deemed waived. See LoSacco v. Middletown, 71 F.3d 88, 92-93 (2d Cir.1995).
All outstanding motions are hereby denied.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.